EXHIBIT 10.14

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is made and entered into as of this 6th day of
November, 2001, by and between MB Financial Bank, N.A., (the “Bank”) and Ronald
Santo (the “Employee”).

 

A.    The Bank desires that the Employee provide services for the benefit of the
Bank and its affiliates and the Employee desires to accept such employment with
the Bank.

 

B.    The Employee serves as Chairman and Group President of the Bank.

 

C.    The Bank and the Employee acknowledge that the Employee will be a member
of the senior management team of the Bank and, as such, will participate in
implementing the Bank’s business plan.

 

D.    In the course of employment with the Bank and MidCity Financial
Corporation (“MidCity”), the Employee has had and will continue to have access
to certain confidential information that relates to or will relate to the
business of the Bank and its affiliates.

 

E.     The Bank desires that any such information not be disclosed to other
parties or otherwise used for unauthorized purposes.

 

NOW THEREFORE, in consideration of the foregoing and of the respective covenants
and agreements of the parties herein, it is AGREED as follows:

 

1.                                       Definitions.

 

(a)                                  The term “Change in Control” means the
occurrence of any of the following events:

(i)            any person (as such term is defined in Section 3 of the
Securities and Exchange Act of 1934 (the “Act”) and used in Rule 13d-5 of the
Securities and Exchange Commission (the “SEC”) under the Act) or group (as such
term is defined in Section 13(d) of the Act), other than a subsidiary or any
employee benefit plan (or any related trust) of the Bank or a subsidiary,
becomes the beneficial owner of fifty percent (50%) or more of the common stock
of the Bank or of Voting Securities representing fifty percent (50%) or more of
the combined voting power of all Voting Securities of the Bank;

 

(ii)           individuals who, as of the Effective Date, constitute the Board
of Directors (the “Incumbent Directors”) cease for any reason to constitute at
least a majority of the Board of Directors; provided that any individual who
becomes a director after the Effective Date whose election, or nomination for
election by the Bank’s stockholders, was approved by a vote or written consent
of at least two-thirds of the directors then comprising the Incumbent Directors
shall be considered an Incumbent Director, but excluding, for this purpose, any
such individual whose initial assumption of office is in connection with an
actual or threatened election contest relating to the election of the directors
of the Bank (as such terms are used in Rule 14a-11 of the SEC under the Act); or

 

--------------------------------------------------------------------------------


 

(iii)          approval by the stockholders of the Bank and the consummation of
any of the following transactions:

 

(A) a merger, reorganization or consolidation (“Merger”) with respect to which
the individuals and entities who were the respective beneficial owners of the
Voting Securities of the Bank immediately before such Merger do not, after such
Merger, beneficially own, directly or indirectly, more than seventy-five percent
(75%) of the Voting Securities of the corporation resulting from such Merger, or

 

(B) the sale or other disposition of all or substantially all of the assets of
the Bank.

 

(b)           The term “Date of Termination” means the date upon which the
Employee’s employment with the Bank ceases, as specified in a notice of
termination pursuant to Section 8 of this Agreement.

 

(c)           The term “Effective Date” means November 6, 2001.

 

(d)           The term “Involuntary Termination” means the termination of the
employment of Employee (i) by the Bank without his express written consent; or
(ii) by the Employee by reason of any of the following actions unless consented
to in writing by the Employee: (i) the occurrence of a ten percent (10%) or
greater reduction in the aggregate value of the Employee’s annual Base Salary,
bonus opportunity, and benefits, excluding any profit sharing; (ii) the
assignment to the Employee of any duties inconsistent with, and commonly (in the
banking industry) considered beneath the Employee’s position, or a change in the
Employee’s status, offices, titles and reporting relationships, authority,
duties or responsibilities, or any other action by the Bank, in each case if the
assignment, change or action results in a significant diminution in the
Employee’s position, authority, duties or responsibilities; or (iii) a required
relocation of the Employee to a location more than thirty-five (35) miles from
the Employee’s then existing job location to which the Employee does not consent
to in writing.  In determining whether an assignment, change or action described
in clause (ii) above constitutes Involuntary Termination, due consideration will
be given to the size of the organization and other facts and circumstances
surrounding the Employee’s situation before and after the assignment, change or
action.  For example, if the Employee is moved to a position that carries a
title generally considered to be of a lower degree, but he is working in a
larger division or company than before the change, has more employees reporting
to him, or has authority for projects controlling more dollars, or if other
circumstances exist that suggest the Employee’s new position is not a demotion,
then an Involuntary Termination will not be deemed to have occurred.

 

(e)           The terms “Termination for Cause” and “Terminated For Cause” mean
termination of the employment of the Employee with the Bank because of the
Employee’s willful malicious conduct which is prejudicial to the best interests
of the Bank, including theft, embezzlement, the conviction of a criminal act,
disclosure of trade secrets, a gross dereliction of duty, or other grave
misconduct on the part of the Executive which is substantially injurious to the
Bank.  No act or failure to act by the Employee shall be considered willful
unless the Employee acted or failed to act in bad faith and without a reasonable
belief that his action or failure to act was in the best interest of the Bank. 
The Employee shall not be deemed to have been Terminated for Cause unless and
until there shall have been delivered to the Employee a copy of a resolution,
duly adopted by the affirmative vote of not less than a majority of the entire

 

2

--------------------------------------------------------------------------------


 

membership of the Board of Directors at a meeting of the Board duly called and
held for such purpose (after reasonable notice to the Employee and an
opportunity for the Employee, together with the Employee’s counsel, to be heard
before the Board), stating that in the good faith opinion of the Board of
Directors the Employee has engaged in conduct described in the preceding
sentence and specifying the particulars thereof in detail.

 

(f)            The term “Voluntary Termination” shall mean termination of
employment by the Employee voluntarily as set forth in Section 6(e) of this
Agreement.

 

(g)           The term “Voting Securities” shall mean those securities of a
corporation that are entitled to vote generally in the election of directors of
such corporation.

 

2.             Term.  The term of this Agreement shall be a period of three
years commencing on the Effective Date, subject to earlier termination as
provided herein (“Term”).

 

3.             Employment.  The Employee is employed as the Group President and
Chairman of the Bank.  As such, the Employee shall render such management
services as are specified by the Board of Directors of the Bank (the “Board of
Directors”) and Chief Executive Officer of MB Financial, Inc. and are
customarily performed by persons situated in similar executive capacities
consistent with the Employee’s duties as of the date of this Agreement.  The
Employee shall also render services to any subsidiary or subsidiaries of the
Bank as requested by the Board of Directors from time to time.  The Employee
shall devote his best efforts and reasonable time and attention to the business
and affairs of the Bank to the extent necessary to discharge his
responsibilities hereunder.  The Employee may (i) serve on charitable boards or
committees at the Employee’s discretion without consent of the Board of
Directors and, in addition, on such corporate boards as are approved in a
resolution adopted by a majority of the Board of Directors, and (ii) manage
personal investments, so long as such activities do not interfere materially
with performance of his responsibilities hereunder.

 

4.             Compensation.

 

(a)           Salary.  The Bank shall pay the Employee an annual base salary of
not less than $250,000.00 (the “Base Salary”), payable in substantially equal
installments in accordance with the Bank’s payroll policy from time to time in
effect.  The amount of Base Salary may, in the sole discretion of the Bank, be
increased from time to time but shall not be decreased.  The Employee’s salary
and other compensation hereunder shall be subject to any payroll or other
deductions as may be required to be made pursuant to law, government order, or
by agreement with, or consent of, the Employee. 

 

(b)           Signing Bonus.  Upon the execution of this Agreement, the Bank
shall pay the Employee a signing bonus in an amount equal to $300,000 (the
“Signing Bonus”).  The foregoing notwithstanding, upon a termination of the
Employee’s employment pursuant to Sections 6(d) or 6(e) at anytime prior to the
third anniversary of the Effective Date, he shall forfeit the net after-tax
Signing Bonus on a prorated basis.  Such prorata forfeited amount shall be
determined by multiplying the net after-tax Signing Bonus by a fraction, the
numerator of which shall be equal to the number of days remaining in the Term as
of the date of employment termination and the denominator of which shall be
equal to 1,095.

 

(c)           Bonus.  The Employee shall be eligible to participate in such
bonus programs, if any, as may be established and awarded by the Board of
Directors in its sole

 

3

--------------------------------------------------------------------------------


 

discretion for the executive officers of the Bank; provided, however, that if
any such bonuses are awarded to any executive officer for a given year, the
Employee shall be entitled to a minimum guaranteed bonus of sixty thousand
dollars ($60,000.00) for such year.

 

(d)           Options.  The Employee shall be eligible to participate in and
receive option grants under the MB Financial, Inc. 1997 Omnibus Incentive Plan
or any successor plan thereto to the extent the Board of Directors, in its sole
discretion, authorizes such option grants for any executive officer of the Bank
in a given year.

 

(e)           Other Benefits.  During the Term of this Agreement, the Bank
shall:

 

(i)            permit the Employee to participate to the same extent as other
executive officers of the Bank in all life insurance, disability insurance,
medical, dental or health insurance, vacation, savings, pension and retirement
plans and other benefit plans or programs maintained by the Bank for the benefit
of its employees;

 

(ii)           pay the cost of the Employee’s membership dues and service
charges at the Ruth Lake Country Club;

 

(iii)          permit the Employee to participate in the Bank’s automobile
leasing program on terms comparable to those provided to other executive
officers of the Bank;

 

(iv)          pay the premiums on Principal Financial Group supplemental life
insurance policy number 34613562 with a face value of $265,322 which is attached
hereto as Exhibit A (the “Principal Policy”), or such other similar supplemental
life insurance policy as may be maintained by the Bank for the benefit of the
Employee;

 

(v)           pay the premiums on the existing Principal Financial Group Key Man
Adjustable Life Policy number 34913608, which is attached as Exhibit B hereto
(the “Key Man Policy”) or, if the Bank elects to cease paying such premiums at
anytime, permit the Employee to purchase the Key Man Policy for its then current
cash surrender value; and

 

(vi)          continue to permit the Employee to pay the premiums on the Met
Life Policy number 0056368170 (the “Met Life Policy”) through a deduction from
his profit sharing, or through such other method as mutually agreed to by the
Bank and the Employee.

 

(f)            The Employee shall be entitled to receive prompt reimbursement
for all reasonable expenses incurred by the Employee in performing services
under this Agreement in accordance with the policies and procedures applicable
to the executive officers of the Bank, provided that the Employee accounts for
such expenses as required under such policies and procedures.

 

5.             Vacations; Leave.  The Employee shall be entitled (i) to annual
paid vacation of four weeks in accordance with the policies established by the
Board of Directors for executive officers, and (ii) to voluntary leaves of
absence, with or without pay, from time to time at such times and upon such
conditions as the Board of Directors may determine in its discretion.

 

4

--------------------------------------------------------------------------------


 

6.             Termination of Employment.

 

(a)           Involuntary Termination.  If the Employee experiences an
Involuntary Termination, such termination of employment shall be subject to the
Bank’s obligations under this Section 6.  In the event of Involuntary
Termination, then, subject to Section 6(b) of this Agreement, the Bank shall, as
liquidated damages (i) during the remaining Term of this Agreement, pay to the
Employee monthly one-twelfth of the Base Salary at the annual rate in effect
immediately prior to the Date of Termination and one-twelfth of the average
annual amount of cash bonus of the Employee, based on the average amounts of
cash bonus earned by the Employee for the two full fiscal years preceding the
Date of Termination; (ii) provide the benefits set forth in Section 6(f) of this
Agreement on the terms set forth therein provided that during the remaining Term
of this Agreement, the Bank shall pay the same portion of the cost of benefits
under Section 6(f) as it would have paid if no termination of employment had
occurred; (iii) if the Employee is not fully vested under any other benefit plan
or arrangement in which he is a participant as of the Date of Termination
(except for any tax-qualified “employee pension plan” as defined in Section 3(2)
of the Employee Retirement Income Security Act of 1974, as amended, including
any “multiemployer plan” as defined in Section 3(37) of such Act but excluding
any supplemental executive retirement plan), deem the Employee to be fully
vested therein and the Bank shall guarantee that he shall receive benefits
thereunder accordingly; (iv) provide the Employee the opportunity to purchase
the Key Man Policy for its then cash surrender value and transfer ownership of
the Principal Policy to the Employee at no cost to him (i.e., with no obligation
to pay the cash surrender value); and (v) during the remaining Term of this
Agreement, continue the group term life insurance (or, if the Bank is unable to
provide such group term life insurance, the Employee shall be permitted to
convert such coverage to an individual insurance policy) provided by the Bank at
the same premium cost to the Employee and at the same coverage level as in
effect immediately prior to the Involuntary Termination.

 

(b)           Release.  The Employee agrees that his right to receive the
liquidated damages described in Paragraph 6(a) shall be conditioned upon his
execution of an agreement substantially in the form of Exhibit C which is
attached hereto that (1) waives any rights the Employee may otherwise have
against the Bank and (2) releases the Bank from actions, suits, claims,
proceedings and demands related to the period of employment and/or the
termination of employment.

 

(c)           Change in Control.  Upon a Change of Control of the Bank and the
occurrence of any of the Qualifying Events described in Section 6(c)(i), the
Employee shall, in lieu of any salary and benefits described in Section 6(a) and
in lieu of any other severance pay or benefits to which the Employee may be
entitled under any severance or termination plan, program, practice or
arrangement of the Bank, be entitled to receive the salary and benefits
described in Section 6(c)(ii) (the “Severance Benefits”) on the terms as set
forth herein.  The Employee will not be entitled to any benefits described under
this Section 6(c) if his employment terminates for the reasons specified in
Sections 6(d), 6(e), 6(g), 6(h) or 6(i) of this Agreement:

 

(i)            Qualifying Events.  Upon the occurrence of any one of the
following events within twenty four (24) calendar months after a Change of
Control of the Bank (a “Qualifying Event”), the Employee shall be entitled to
the Severance Benefits as described in Section 6(c)(ii):

 

5

--------------------------------------------------------------------------------


 

(A)          an Involuntary Termination;

 

(B)           the failure or refusal of a successor company (including, but not
limited to, an individual, corporation, association, or partnership) to assume
the Bank’s obligations under this Agreement; or

 

(C)           a material breach by the Bank or any successor of any of the
provisions of this Agreement, which continues following written notice of such
breach from the Employee and a reasonable opportunity of at least fifteen (15)
business days to cure.

 

In addition to the foregoing Qualifying Events, a termination of the Employee’s
employment by the Bank pursuant to Section 6(a) will trigger the payment of the
Severance Benefits under this Agreement if the Employee’s employment is
terminated by the Bank during the Term pursuant to Section (a) within six months
prior to a Change of Control of the Bank and either (i) the termination was at
the request or direction of any person or entity who has entered into an
agreement with the Bank the consummation of which agreement would constitute a
Change of Control, or (ii) the Employee reasonably demonstrates that the
termination is otherwise in connection with or in anticipation of the Change of
Control.  Further, if a Change of Control of the Bank occurs prior to the
expiration of the Term, the provisions of this Section 6(c) shall continue in
effect until the later of (i) the expiration of the Term or (ii) a period of
twenty–four (24) months following the Change of Control.

 

(ii)           Severance Benefits.  Upon the occurrence of a Qualifying Event
described in Section 6(c)(i), the Employee shall be entitled to receive the
following Severance Benefits:

 

(A)          an amount equal to the Employee’s annual Base Salary multiplied by
2.99;

 

(B)           an amount equal to $299,000

 

(C)           an amount equal to the Employee’s Average Annual Bonus multiplied
by 2.99.  For purposes of this Section 6(c), “Average Annual Bonus” shall mean
the Employee’s actual average bonus earned over the three complete fiscal years
immediately prior to a Qualifying Event, or, if shorter, over the Employee’s
entire period of employment with the Bank or MidCity; provided, however, that if
the Employee’s period of employment is less than one (1) year, the Average
Annual Bonus shall be deemed to be zero;

 

(D)          immediate vesting and payment of the Employee’s benefits, if
allowed under the applicable plan document, if any, under any and all
non-qualified retirement plans of the Bank (or their affiliates) in which the
Employee participates;

 

(E)           continuation of the group term life insurance (or, if the Bank is
unable to provide such group term life insurance, the Employee shall be
permitted to convert such coverage to an individual insurance policy) provided
by the Bank at the same premium cost to the Employee and at the same coverage
level as in effect immediately prior to the Qualifying Event until the third
anniversary of the Qualifying Event, without regard to the federal income tax
consequences of that continuation; and

 

6

--------------------------------------------------------------------------------


 

(F)           the health benefits on the terms as specified in Section 6(f).

 

(G)           the opportunity to purchase the Key Man Policy for its then cash
surrender value and the Bank will transfer ownership of the Principal Policy to
the Employee at no cost (i.e., with no obligation to pay the cash surrender
value).

 

(iii)          Payment of Severance Benefits.  The Severance Benefits described
in Sections 6(c)(ii)(A) and (B) will be paid in cash to the Employee in a single
lump sum as soon as practicable following the Qualifying Event, but in no event
more than thirty (30) days after the Qualifying Event, provided, however, that
the Employee executes the agreement described in Paragraph 6(b).

 

(iv)          Excise Tax.  If a Change of Control of the Bank occurs and the
Bank determines pursuant to Sections 280G and 4999 of the Code that a golden
parachute excise tax is due upon payment of the benefits described in 6(c)(ii),
the Employee’s Severance Benefits under this Section 6(c) will be reduced to
such amount as is necessary to avoid the excise tax.  To achieve such reduction,
the Employee shall, subject to the Bank’s approval, which approval shall not be
unreasonably withheld, determine what amounts constituting the parachute
payments shall be reduced, eliminated, or postponed.  If the Internal Revenue
Service (the “Service”) adjusts the computation made by the Bank pursuant to the
preceding sentence, and that adjustment either is acceptable to the Bank or is
finally determined to be correct, so that the Employee is liable for the payment
of an excise tax under Sections 280G and 4999 of the Code, or so that the
Employee does not receive the full benefit he would have received in the absence
of such adjustment, the Bank will reimburse the Employee for the full amount
necessary to make the Employee whole, including the value of Severance Benefits
that were erroneously limited, the value of the excise tax, all corresponding
interest and penalties due to the Service, and the Employee’s Federal, State and
local income tax due on these reimbursement payments.

 

(d)           Termination for Cause.  In the event of Termination for Cause, the
Bank shall have no further obligation to the Employee under this Agreement after
the Date of Termination.

 

(e)           Voluntary Termination.  The Employee may terminate his employment
voluntarily (including his voluntary retirement or due to disability) at any
time by a notice pursuant to Section 7 of this Agreement.  Except as may be
provided in Section 6(f) of this Agreement, in the event that the Employee
voluntarily terminates his employment other than by reason of any of the actions
that constitute Involuntary Termination under Section 6(a) of this Agreement
(“Voluntary Termination”), the Bank shall be obligated to the Employee for the
amount of his Base Salary and benefits only through the Date of Termination, at
the time such payments are due (accrued vacation shall be payable within seven
days after the Date of Termination), and the Bank shall have no further
obligation to the Employee under this Agreement except a final annual bonus in
an amount consistent with the Bank’s year-end bonus practices, provided that the
Board of Directors shall determine the amount of such bonus in good faith at the
time of the Employee’s termination, which bonus shall be pro-rated taking into
consideration the portion of the year elapsed prior to termination, and the Bank
shall pay such bonus in cash on the Date of Termination, and in no event shall
such pro-rata bonus amount be less than the pro-rata amount of the minimum bonus
described in Section 4(c).  In addition, the

 

7

--------------------------------------------------------------------------------


 

Employee shall be provided the option of purchasing the Principal Policy and the
Key Man Policy for each of their respective cash surrender values.  If the
Employee’s employment with the Bank ends due to Voluntary Termination, the
Employee will not be entitled to receive Severance Benefits under this
Agreement, except as otherwise provided in Paragraph 6(f).

 

(f)            Health Benefits.  Notwithstanding any other provision of this
Agreement, upon cessation of the Employee’s service as an employee of the Bank
(or any successor) or any of its affiliates for any reason other than death or
Termination for Cause, the Bank (or any successor, directly or through its
affiliates) shall provide or make available to the Employee thereafter until his
sixty-fifth birthday or the current Medicare eligibility age, the same health
insurance, hospitalization, medical, dental, prescription drug and other health
benefits as he would have been eligible for if he had continued to serve as an
executive officer of the Bank (or any successor), for the benefit of himself and
his dependents and beneficiaries who would have been eligible for such benefits
if the Employee had continued to serve as an executive officer of the Bank (or
any successor), on terms as favorable to the Employee as to other executive
officers of the Bank (or any successor) from time to time, including amounts of
coverage and deductibles, provided that the Employee shall pay during the Term
of this Agreement the same portion of the cost of such benefits and insurance as
he would pay if employed by the Bank (or a successor) during the Term of this
Agreement (even if his employment is terminated during the Term) and the
Employee shall pay the full cost of such benefits and insurance after the Term
of this Agreement ends; provided further that the Bank’s obligations under this
Section 6(f) shall be reduced to the extent that, and so long as, the Employee
receives such benefits on no less favorable terms from another employer.  If,
while the Employee is covered by the Bank’s health benefits pursuant to this
Section 6(f), the Employee dies or the Employee attains his sixty-fifth birthday
or the then current Medicare eligibility age, the Employee’s spouse shall be
entitled to continue such benefits until her 65th birthday or the then current
Medicare eligibility age.  The Bank’s obligations under this Section 6(f) shall
survive the Term of this Agreement.  Commencing on the Employee’s sixty-fifth
birthday or the then current Medicare eligibility age, and the Employee’s
eligibility for Medicare Parts A and B, the Bank will provide the Employee and
his spouse with coverage under a Medicare Supplemental Insurance plan and a long
term care insurance plan obtained by the Bank for the Employee and his spouse,
provided, however, that the aggregate annual cost of the premiums on such plans
to be paid by the Bank shall not exceed $10,000.

 

(g)           Death.  In the event of the death of Employee during the Term of
this Agreement and prior to any termination of employment, the Bank shall pay to
the Employee’s estate, or such person as the Employee may have previously
designated in writing, the Base Salary which was not previously paid to the
Employee and which he would have earned if he had continued to be employed under
this Agreement through the last day of the calendar month in which the Employee
died, and a bonus (prorated in accordance with the portion of the fiscal year
expired as of the date of his death) in an amount consistent with the Bank’s
year-end bonus practices as determined by the Board of Directors in good faith,
which bonus shall be paid within 90 days after the death of the Employee, and in
no event shall such pro-rata bonus amount be less than the pro-rata amount of
the minimum bonus described in Section 4(c).

 

(h)           Disability.  If the Employee becomes entitled to benefits under
the terms of the then-current disability plan, if any, of the Bank (a
“Disability Plan”), he shall be entitled to

 

8

--------------------------------------------------------------------------------


 

receive such group and other disability benefits, if any, as are then provided
by the Bank for executive officers.  In the event of such disability, this
Agreement shall not be suspended, except that (i) the Bank’s obligation to pay
the Base Salary to the Employee shall be reduced in accordance with the amount
of disability income benefits received by the Employee, if any, pursuant to this
Section 6(h) or the policies described in Section 4(e)(i) such that on an
after-tax basis, the Employee shall realize from the sum of disability income
benefits and a portion of the Base Salary (if any) the same amount as he would
realize on an after-tax basis from the Base Salary if the Bank’s obligation to
pay salary were not reduced pursuant to this Section 6(h); and (ii) upon a
resolution adopted by a majority of the disinterested members of the Board of
Directors, the Bank may discontinue payment of the Base Salary beginning six
months following a determination that the Employee has become entitled to
benefits under a Disability Plan or otherwise unable to fulfill his duties under
this Agreement.

 

(i)            Regulatory Action.  Notwithstanding any other provisions of this
Agreement, if the Employee is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S. C.
Section 1818(e)(4) and (g)(1), all obligations of the Bank under this Agreement
shall terminate as of the effective date of the order, but vested rights of the
parties shall not be affected.

 

7.             Notice of Termination.  Subject to the provisions of Section 1(e)
of this Agreement, in the event that the Bank desires to terminate the
employment of the Employee during the Term of this Agreement, the Bank shall
deliver to the Employee a written notice of termination, stating whether such
termination constitutes Termination for Cause or Involuntary Termination,
setting forth in reasonable detail the facts and circumstances that are the
basis for the termination, and specifying the date upon which employment shall
terminate, which date shall be at least 30 days after the date upon which the
notice is delivered, except in the case of Termination for Cause.  In the event
that the Employee determines in good faith that he has experienced an
Involuntary Termination of his employment, he shall send a written notice to the
Bank stating the circumstances that constitute such Involuntary Termination and
the date upon which his employment shall have ceased due to such Involuntary
Termination.  In the event that the Employee desires to effect a Voluntary
Termination, he shall deliver a written notice to the Bank, stating the date
upon which employment shall terminate, which date shall be at least 90 days
after the date upon which the notice is delivered, unless the parties agree to a
date sooner.

 

8.             Covenant Not to Compete.  The Employee agrees that his services
are special and unique, and of an unusual and extraordinary character which
gives them peculiar value for which monetary damages cannot provide adequate
compensation.  In consideration of the Bank’s entering into this Agreement, the
Employee hereby agrees that during the Non-Compete Period (as defined below), he
shall not without the prior written consent of the Bank:

 

(1)                                  serve as a director, officer, or employee
of, or directly or indirectly, as a consultant, independent contractor or
otherwise, provide any personal services to any institution insured by the
Federal Deposit Insurance Corporation or any affiliate of such an institution
which institution or affiliate has an office in Cook County, Illinois or
adjacent counties in Illinois; or

 

9

--------------------------------------------------------------------------------


 

(2)                                  solicit, or directly or indirectly cause to
be solicited, any employee of the Bank to leave his or her employment; or

 

(3)                                  solicit, or directly or indirectly cause to
be solicited, customers of the Bank for the purpose of offering loans or other
financing services to such customers.

 

The term “Non-Compete Period” shall mean (i) in the event of Termination for
Cause, the period of three years following the Date of Termination, (ii) in the
event of Involuntary Termination not following a Change in Control, the period
of the remaining Term of this Agreement, (iii) in the event of Involuntary
Termination following a Change in Control which occurs during the Term of this
Agreement, the period of the lesser of one year or the remaining Term of this
Agreement, (iv) in the event of Voluntary Termination not following a Change in
Control, the period of 18 months, and (v) in the event of Voluntary Termination
following a Change in Control which occurs during the Term of this Agreement,
the period of one year following the Date of Termination.  The provisions of
this Section 8 shall survive expiration of the Term of this Agreement.

 

If any provision of this Section 8, as applied to any party or to any
circumstances, is adjudged by a court to be invalid or unenforceable, the same
shall in no way affect any other provision of this Section 8 or any other part
of this Agreement, the application of such provision in any other circumstances
or the validity or enforceability of this Agreement.  If any such provision, or
any part thereof, is held to be unenforceable because of the duration of such
provision or the area covered thereby, the parties agree that the court making
such determination shall have the power to reduce the duration and/or area of
such provision, and/or to delete specific words or phrases, and in its reduced
form such provision shall then be enforceable and shall be enforced.  Upon
breach of any provision of this Section 8, the Bank shall be entitled to
injunctive relief, since the remedy at law would be inadequate and
insufficient.  In addition, the Bank shall be entitled to such damages as it can
show it has sustained by reason of such breach.

 

9.             Attorneys’ Fees. The Bank shall pay all legal fees and related
expenses (including the costs of experts, evidence and counsel) incurred by the
Employee as a result of (i) the Employee’s contesting or disputing any
termination of employment, or (ii) the Employee’s seeking to obtain or enforce
any right or benefit provided by this Agreement or by any other plan or
arrangement maintained by the Bank (or any successor) or an affiliate under
which the Employee is or may be entitled to receive benefits; provided that the
Bank’s obligation to pay such fees and expenses is subject to the Employee’s
prevailing with respect to the matters in dispute in any proceeding initiated by
the Employee or the Employee’s having been determined to have acted reasonably
and in good faith with respect to any proceeding initiated by the Bank.

 

10.           No Assignments Except by Operation of Law in Certain Mergers.

 

(a)           This Agreement is personal to each of the parties hereto, and
neither may assign or delegate any of its rights or obligations hereunder
without first obtaining the written consent of the other party except that, by
operation of law in a merger in which the Bank is a party but not the resulting
entity, the Bank’s obligations may be assigned to and assumed by the resulting
entity of such a merger; provided, however, that the Bank shall require any
successor or

 

10

--------------------------------------------------------------------------------


 

assign (other than by operation of law in a merger in which the Bank is a party
but not the resulting entity) by an assumption agreement in form and substance
satisfactory to the Employee, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Bank would be
required to perform it if no such succession or assignment had taken place. 
Failure of the Bank to obtain such an assumption agreement prior to the
effectiveness of any such succession or assignment shall be a breach of this
Agreement and shall entitle the Employee to compensation and benefits from the
Bank in the same amount and on the same terms as the compensation pursuant to
Section 6(a), Section 6(c) and Section 6(f) hereof.  For purposes of
implementing the provisions of this Section 11, the date on which any such
succession becomes effective shall be deemed the Date of Termination.

 

(b)           This Agreement and all rights of the Employee hereunder shall
inure to the benefit of and be enforceable by the Employee’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

 

11.           Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, to the Bank at its home office,
to the attention of the Board of Directors with a copy to the Secretary of the
Bank, or, if to the Employee, to such home or other address as the Employee has
most recently provided in writing to the Bank.

 

12.           Amendments.  No amendments or additions to this Agreement shall be
binding unless in writing and signed by both parties.

 

13.           Headings.  The headings used in this Agreement are included solely
for convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.

 

14.           Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provisions shall not
affect the validity or enforceability of the other provisions hereof.

 

15.           Governing Law.  This Agreement shall be governed by the laws of
the State of Illinois.

 

16.           Attorney’s Fees.  The Bank shall be solely responsible for payment
of any and all legal fees incurred by Employee in the preparation, negotiation
and execution of this Agreement.

 

11

--------------------------------------------------------------------------------


 

17.           Successors to Code Sections.  All provisions of this Agreement
referring to sections of the U.S.C. (United State Code) or to the Internal
Revenue Code shall be deemed to refer to successor code sections in the event of
renumbering of code sections.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

Attest:

 

MB Financial Bank, N.A.

 

 

 

 

 

 

 

 

 

/s/ Doria L. Koros

 

 

 

Secretary

 

By:

/s/ Burton J. Field

 

 

 

Its:

President

 

 

 

 

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

 

 

 

 

/s/ Ronald Santo

 

 

 

Ronald Santo

 

 

12

--------------------------------------------------------------------------------